Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
With regards to claims 1, 14 and 20, applicant argues that none of these figures or tables of Bradshaw show or describe an SUV scaling shift between a first image and a second image. The examiner respectfully disagrees. 
Bradshaw discloses midtreatment PET/CT images were deformably registered to pretreatment PET/CT images. Voxel-based Spearman correlation coefficients quantified the spatial stability of uptake distributions between pretreatment and midtreatment scans. Paired t-tests determined significant differences between the images respective correlations coefficients. Standardized uptake value measures were also compared between pretreatment and midtreatment scans by use of paired t tests. Emission data were attenuation corrected and reconstructed using ordered subset expectation
The spatial stability of pretreatment to midtreatment distributions were assessed. Volumes were contoured by using pretreatment CT images. For each patient, pretreatment and midtreatment CT images were deformably registered by use of an optical flow algorithm and the resulting transformations were applied to their respective PET data. Two-sided paired t tests determined whether changes in the SUV measures from pretreatment to midtreatment were statistically significant across the population, with a significance level of P≤.05. As such, both images are used and statistically contoured using the deformedly registered images such as that as broadly claimed. 
With regards to claim 5, applicant argues Skretting does not disclose that this regression analysis is a linear regression analysis. The examiner respectfully disagrees.
Skretting teaches a form, scatter plot, of linear determined regression analysis as broadly claimed [0025] [0026] (Figure 6) [0099] [0119] (Figure 7). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 - 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradshaw et al. (Spatiotemporal Stability of Ci-ATSM and FLT Positron Emission Tomography Distributions During Radiation Therapy, Int J Radiation Oncol Biol Phys, Vol. 89, No. 2, pp. 399e405, 2014)
With regards to claim 1, Bradshaw discloses a non-transitory computer-readable medium storing instructions readable and executable by a workstation 
With regards to claim 3, Bradshaw discloses the method further includes: displaying the SUV scaling shift (Figures 2 – 5 and Table 1) (Abstract).
With regards to claim 4, Bradshaw discloses the method further includes adjusting the 2D scatter plot with the determined SUV scaling shift to correct for the SUV scaling shift between the first image and the second image (Figure 2) (Data analysis) (Results) (Pages 401 – 402).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw in view of Skretting et al. (US Pub. No. 2014/0004043 A1).
With regards to claims 5 and 14, Bradshaw discloses the claimed invention according to claim 4 but fails to specifically disclose determining the SUV scaling shift includes performing a linear regression analysis on the 2D scatter plot to determine the SUV scaling shift. 
Skretting discloses a method of estimating the true uptake of a tracer in a physiological image acquired with a physiological image modality that has limited spatial resolution comprises: co-registering an anatomical image volume and the physiological image volume such that both image volumes have corresponding voxels; segmenting the anatomical image volume into a number of non-overlapping anatomical regions; combining each of the segmented anatomical regions with a function representative of the limited spatial resolution of the physiological image modality to generate a blurred anatomical region volume for each of the segmented regions; assuming the physiological image in each voxel to be a linear sum of the image intensities of the corresponding voxels in the blurred region volumes in that voxel; estimating, for each voxel, a value representative of the contribution to that voxel from each blurred region volume based on the uptake measured by the physiological image for that voxel and for nearby voxels; and using the estimated values for the voxels to estimate a true uptake of the tracer in each voxel and to thereby establish a corrected physiological image volume (Abstract).

In a preferred embodiment a regression analysis is used to determine the estimated values, these values hence taking the form of linear coefficients determined by the regression analysis. For each voxel, a regression analysis may be performed based on the imaged uptake in the analyzed voxel and its nearby voxels, such as a surrounding cube of voxels, to estimate the actual distribution of activity for each region in each voxel. This is repeated for each voxel and one regression is achieved per voxel [0025].
In view of the utility, to provide better estimates for the uptake in each pixel and thus enable more precise diagnosis, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Bradshaw’s correlation coefficients and distributions with the teachings such as that taught by Skretting.
With regards to claims 6, 8, 15 and 17, Bradshaw discloses wherein the linear regression analysis adjusts m to minimize squared distances between SUV pairs summed or averaged over the pixels i of the spatially registered first and second images (Bradshaw teaches averaging and combining, see Data analysis and Results; Page 401-402)) where m represents the SUV scaling shift (see the rejections of claim 1 -5, 
With regards to claims 7, 9, 16 and 18, Bradshaw modified discloses the claimed invention according to claim 5 but fails to expressly disclose the equation and the precise relationship as represented among the variables as claimed. Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Both Bradshaw and Skretting disclose multiple functions, distributions and analysis throughout the references. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bradshaw modified to include the missing limitations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include any number of correction methods to account when accounting for the plurality of tissue and/or imaging functions.
With regards to claims 10 and 19, Bradshaw discloses the method further comprises: receiving a selection of a portion of the 2D scatter plot via a user input device (XX); and displaying a diagnostic plot of the SUV pairs of the selected portion of the 2D scatter plot (Introduction).
With regards to claim 11, Bradshaw discloses the receiving of the selection of the portion of the 2D scatter plot comprises one of (i) receiving a delineation of a region of the displayed 2D scatter plot and (ii) receiving a query defining selection criteria (Data Analysis) (Figures 2 – 5).

With regards to claims 13 and 20, Bradshaw modified discloses the first and second images are positron emission tomography (PET) images in SUV units (Title) (Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DJURA MALEVIC/Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884